         Case 1:15-cv-10154-PAE Document 299 Filed 04/21/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          4/21/2020
 Focus Products Group International, LLC, et
 al.,
                                                           1:15-cv-10154 (PAE)
                                 Plaintiffs,
                                                           ORDER SCHEDULING
                    -against-
                                                           SETTLEMENT CONFERENCE
 Kartri Sales Company, Inc., et al.,

                                 Defendants.



STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on

Thursday, May 14, 2020 at 2:00 p.m. However, due to recent public health concerns, the

settlement shall proceed by telephone unless the parties advise the Court that they have access

to and prefer proceeding by alternative remote means, such as by video.

       The Court will provide dial-in information to the parties by email before the conference.

The parties must comply with the Settlement Conference Procedures for Magistrate Judge

Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

DATED:         New York, New York
               April 21, 2020

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
